 K & M MACHINE COMPANY, INC.83K & M Machine Company, Inc.andDesoto Lodge No. 3, Interna-tionalAssociation of Machinists and Aerospace Workers, AFL-CIO.Case 26-CA-.303.December 14, 1966DECISION AND ORDEROn July 14, 1966, Trial Examiner Samuel Ross issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and hereby adoptsthe Trial Examiner's findings,' conclusions,z and recommendations.[The Board adopted the Trial Examiner's Recommended Order.]'These findings and conclusions are based, in part, upon credibility determinations ofthe Trial Examiner, to which the Respondent has excepted, alleging that the Trial Examinerwas biased and prejudiced. After a careful review of the record, we conclude that the TrialExaminer's credibility findings are not contrary to the clear preponderance of all therelevant evidence. Accordingly, we find no basis for disturbing those findings.Standard DryWall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We reject the charge ofbias and prejudice on the part of the Trial Examiner.2 In adopting the Trial Examiner's 8(a) (3) findings, as we are satisfied that the recordamply demonstrates that the layoffs were motivated by employee organizational activity, wedeem immaterial Respondent's contention that it did not receive the Union's demand forrecognition until after the decision to make the layoff had been effected.We wish also to note that the Trial Examiner inadvertently states that Respondent's1964 Federal income tax payment was due in May 1964 but deferred until October 11, 1964,when in fact Respondent had no Federal income tax liability for that year, but actuallydelayed payment of State franchise and excise taxes through the period in question. How-ever, the reference to Federal rather than State taxes does not affect the validity of theTrial Examiner's reasoning.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on January 14, 1966,and an amended charge filed onMarch 2, 1966, by Desoto Lodge No. 3,InternationalAssociation of Machinistsand Aerospace Workers,AFL-CIO (herein called the Union),the General Coun-sel of the National Labor Relations Board issued a complaint on March 4, 1966,162 NLRB No. 9. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended on March 16 and April 13, 1966, alleging that K & M Machine Company,Inc., herein called Respondent, engaged in unfair labor practices within the mean-ing of Section 8(a)(1), (2), (3), and (5) of the Act. The Respondent filed ananswer to the complaint denying the commission of unfair labor practices.Pursuant to due notice, a hearing was held in Memphis, Tennessee, on April 26,27, and 28, 1966, before Trial Examiner Samuel Ross. Upon the entire record inthe case,' and my observation of the witnesses and their demeanor, and after dueconsideration of the briefs filed on behalf of the General Counsel and the Respond-ent, Imake the following:FINDINGS OF FACT1.COMMERCEThe Respondent, a Tennessee corporation whose office and principal place ofbusiness is located in Memphis, Tennessee, is engaged in the business of manufac-turing and selling automatic food-processing machines. In the conduct of said busi-ness, the Respondent during the past 12 months purchased and received at its plantinMemphis, Tennessee, directly from places located outside the State of Tennessee,products and materials valued in excess of $50,000, and sold and shipped manu-factured products valued in excess of that amount to customers located outside theState of Tennessee.Upon the foregoing admitted facts it is found that the Respondent is engaged incommerce and in operations affecting commerce within the meaning of Section 2(6)and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background, sequence of events, and the issuesThe Respondent has been in business since 1954. It manufactures automatic pie-and tart-baking machines, mostly custom built to meet the particular specificationsof its customers. In November 1963 a sister lodge of the Union 2 filed a petitionwith the Board for certification as the collective-bargaining representative of theRespondent's production and maintenance employees. However, it was unsuccessfulat the Board election held on December 20, 1963.3On July 14 and 15, 1965,4 9 of the 10 production and maintenance employees ofRespondent signed cards authorizing the Union to act as their "collective bargain-ing agent." 5On July 23, the Respondent's employees were scheduled to attend aunion meeting after work at the office of C. R. Mason, the Union's business repre-sentative in theMemphis area. Immediately after learning about the scheduledunion meeting, Respondent's president, M. F. Keathley, Sr., called a meeting of theemployees in his office.The complaint alleges that just before the meeting, Respondent's plant super-intendent,Artez Mainers, unlawfully interrogated an employee regarding his viewsabout the Union, and that at the meeting, President Keathley similarly interrogatedemployees. The complaint also alleges that at the meeting, Keathley threatened toclose the plant rather than deal with the Union, promised employees reclassificationand wage increases, promoted one employee to foreman, and initiated and sponsoreda shop committee of the employees, all in order to defeat the Union.On July 26, the Respondent gave raises to seven of its employees. Neverthelessseven of the nine remaining employees in the production and maintenance unitsigned applications for membership in the Union between July 26 and 29. OnJuly 29, the Union,by registered letter, demanded recognition and bargaining andoffered to prove its majority by a card check. The Union's letter was received byRespondent on July 30.On the same day, Respondent notified all of its employees1 On June 1, 1966, after the hearing closed, the parties stipulated to the inclusion in therecord of certain additional payroll records which have been received and designated TrialExaminer'sExhibits A, B, C, and D.2 Talbot Lodge No. 61.$ Case 26-RC-2090.4All dates hereinafterrefer to 1965, unlessotherwise noted.5The tenth employee,Charles R.Tapley, signed an authorization card for the Union onJuly 26. K & M MACHINECOMPANY, INC.85in the unit that they were being laid off for lack of work. The Respondent neveranswered the Union's recognition demand. The complaint alleges that the layoff ofall the employees was motivated by their union activities, and that the Respondentfailed and refused to bargain with the Union although the latter was the majorityrepresentative of its employees.B. Interrogation of employee Maynard regarding his views about the UnionOn the afternoon of July 23, Plant Superintendent Artez Mainers and employeeAlvin C. Maynard were working for Respondent at the premises of Progressive FoodCompany, a wholesale bakery located just behind the Respondent's plant which iswholly owned by Respondent's President M. F. Keathley, Sr.6 About 3 p.m. thatday,Mainers received a telephone call at Progressive from Mrs. Ruth Wagner, theRespondent's bookkeeper, secretary, and office manager. She advised Mainers thatshe had learned from employee W. E. Nixon that Respondent's employees werescheduled to attend a union meeting that evening. Mainers, according to his ownadmission,was "upset" and "shocked" that the employees were "discontented."Thereupon, according to the credited testimony of Maynard, Mainers told Maynardthat "he had learned by the grapevine that the boys were trying to form a union,"and asked Maynard what his views were concerning the Union. Maynard at firstpretended that he did not know what Mainers was talking about, but when Mainerspersisted,Maynard told him that it "was none of his concern, [that] it was my[Maynard's] personal business, that I had no right to dictate company policy, andhe had no right to question me concerning my union activities." 7C. The July 23 meeting of President Keathley with Respondent's employeesShortly after Mainers interrogated Maynard, President Keathley came over to thepremises of Progressive, and Mainers told him what Wagner had reported regardingthe scheduled union meeting of the employees that evening. Thereupon, about3:30 p.m. all of the Respondent's employees who were working that day wereinstructed to stop work and to go to President Keathley's office to attend ameeting.8There is considerable conflict in the testimony regarding what occurred at thismeeting, and as to the sequence in which events transpired. All of the persons whoattended this meeting testified at the hearing. One, W. E. Nixon, testified that he hadno recollection whatsoever of what transpired. Others admittedly could not recallall of what was said or happened. However, except for minor variances undoubtedlyascribable to faulty memories, substantially one version was testified to by the fouremployees who were laid off after this meeting and were not reinstated,9 and quiteanother by Keathley, his plant superintendent, and the three employees who wererecalled to work after the layoff and currently are employed by Respondent.10 Thenature of these conflicts is such that either one or the other group of witnesses mustbe regarded as unworthy of credence.The determination of which group of employees gave reliable and which unre-liable testimony is best disclosed by the record in respect to why this meeting wascalled and its timing. According to the composite of the testimony of the GeneralCounsel's witnessesMaynard, Avant, and Hobbs, President Keathley opened themeeting by stating that he had convened the employees because he had heard ru-mors that they were trying to organize a union, that he wanted to know if this wastrue, and asked for a show of hands by all those who wanted an outside union to0Respondent's president together with his wife and sons also wholly own Keathley'sIncorporated, another bakery, and the Town and Country Restaurant, all located inMemphis.Mainer's version of this conversation was that he asked Maynard, "Al, what is thisunion bit?", and that Maynard replied. "It's none of your damn business." Although thetwo versions are not substantially different, Maynard's testimony is credited because he isregarded by me as the more reliable witness.8In addition to President Keathley and Plant Superintendent Mainers, the meeting wasattended by the following eight employees in the unit : Alvin C. Maynard, W. E. Nixon,W. T. Avant, Charles R. Tapley, Charles J. Hobbs, Cecil McFall, Charles Goss, and JohnL. Sullivan. The other two employees in the unit, John E. Fortwengler and Everett W.Weir, were not at work when the meeting was called and did not attend.0Maynard, Avant, Iiobbs, and Tapley.10McFall, Sullivan, and Goss. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresent them. However,the Respondent'switnesses,including President Keathleyand Superintendent Mainers, testified that Keathley opened the meeting by tellingthe employees that he hadcalled themtogether because Respondent had lost moneyon the last machine which had been shipped,and because he wanted suggestionsfrom the employees as to how operations could be improved so that a profit couldbe made on all future shipments."The record in respect to the Respondent's pur-pose for calling the meeting was as follows: President Keathley and Plant Super-intendentMainers both testified that the two of them had discussed and agreedupon a meeting of all the employees about 2 weeks before July 23 for the purposeof taking up the complaints of two employees,Goss and McFall,regarding theirwage rates.They both testified that no date for the meeting was set at that timebecauseMainershad to go out of town. Keathley testified that when Mainersreturned from his trip, he told Mainers that he"had to be out two or three days,"that the meeting would be held on Friday,July 23,and that Mainers "could letthe employees know about it."However,Mainers admittedly gave no prior notice ofthismeeting to the employees,and he testified that Keathley first notified him of aspecific date and time when the meeting would be held just before it actuallyoccurred,which was while Mainers was working at Progressive on the afternoonof July 23.No reason was given or appears why a meeting of all the employeesshould have been contemplated or necessary to consider the wage complaints of onlytwo employees.When Keathley opened the meeting, he admittedly did not tellthe employees that its purpose was to consider the wage complaintswhich he hadreceived from McFall and Goss. All of the foregoing compels the conclusionwhich is made that no credence can be placed on the testimony of Keathley andMainers regarding their earlier discussions and arrangements for this meeting.According to the Respondent'switnesses,includingKeathley and Mainers, thepurpose allegedly stated by Keathley for the meeting was the loss suffered on thelastmachine which was shipped, and to obtain suggestions to improve operations andeliminate such losses.According to Respondent's bookkeeper and witness Mrs. RuthWagner, the last machine shipped before this meeting was one for$59,000 to Drake'sBakery on May 24.Wagner testified that she gives a written statement to Keathleyof the profit or loss on each machine when it "is finished."Thus assuming therewas a loss, on the last machine,12 Keathley knew about it about 2 months beforethismeeting.It stretches credulity beyond belief that Keathley would have waited2 months after the report of an alleged loss on a machine to call a meeting of hisemployees for the purpose of obtaining suggestions on how to eliminate such losses.Accordingly,I do not believe either that this was the purpose of the meeting orthat Keathley so stated its purpose. On the other hand, the record discloses withoutdispute that:(1) this July 23 meeting took place immediately after Keathleylearned that his employees were scheduled to attend a union meeting after work;(2)Keathley was opposed to the representation of his employees by any "outside"union;and (3)the subject of outside union representation of Respondent's employ-ees was brought up by Keathley during the meeting. The foregoing,as well as otherevents which admittedly occurred at the July 23 meeting,clearly require the con-clusion which is made that Keathley called this meeting to combat the imminentrepresentation of Respondent's employees by the Union.For these reasons, as wellas demeanor,I credit the testimony of the General Counsel'switnessesMaynard,Avant, and Hobbs that Keathley announced at the outset of the meeting that itwas called to determine whether the rumors he had heard that the employees weretrying to organize a union were true. In addition,the foregoing considerations,as well as demeanor,persuade me to regard the testimony of Respondent'switnessesin respect to the occurrences at this meeting as generally unreliable and worthy ofcredence only when it accords with other credited testimony,or when,in the caseofKeathley and Mainers,itconstitutes an admission against the Respondent'sinterest.In the light of the foregoing credibility resolution,and based on the compositeof the credited testimony of General Counsel'switnesses and, to the extent credited,of the Respondent'switnesses,I find that the following transpired at the July 23meeting between Keathley and Respondent's employees:1.Keathley announced that he called the meeting because he had heard rumorsthat the employees were trying to organize a union,and that he wanted to know ifthis was true.u The Respondent'switnesses admitted that later in the meeting,Keathley asked thatemployees who favored outside union representation raise their hands.12 The Respondent did not produce the statement,and therefore,Keathley's testimony,that a loss was incurred in the manufacture of the last machine, is uncorroborated. K, & M MACHINE COMPANY, INC.872.Keathley asked for a show of hands. by all those who wanted an "outside"union to represent them. All eight employees who attended the July 23 meetingraised their hands.133.Keathley then said, "Apparently you have lost confidence in me as a manager,but I will say this, that before I will allow some outsider to come in and dictatetome how I shall operate my business, I will close this plant down." 144.Keathley asked each of the employees in turn why he was dissatisfied and feltthat he needed a union to represent him.155.Maynard, the first employee so interrogated, said that the' principal difficultywas that Plant Superintendent Mainers was frequently absent from the plant andunavailable for supervision or instruction when the employees ran into problemsinmaking the machines, and that when complaints came in from customers "forinferior work," or because the machine "was not completed on schedule," there wasa tendency to blame the employees. Maynard said the employees "felt this wasunfair," and therefore believed they needed a union to represent them and "to helpto point out these things." 166.Keathley replied that he could correct that, that he would relieve Mainersfrom his duties in the shop, and would allow the employees to select their ownforeman. Employee Hobbs "nominated" Nixon and he was approved by the employ-ees by ashow of hands.177. In response to Keathley's question to other employees as to why they weredissatisfied and felt they needed an outside union to represent them, some of theemployees voiced displeasure with their job classifications which resulted in a wagediscrimination against them.188.Keathley then said that they (he and the' employees) had always been ableto work out their own problems before, and should be able to do so again withoutspending money for outside union representation. According to the credited testi-mony of employee Hobbs, Keathley said "that he thought we all got along, that wewouldn't need it [a union], why couldn't we form a little committee or union ofour own in the shop there." Keathley suggested that one employee be selected bythe employees to represent them. If there were any complaints, the employee repre-sentative so selected could come into the office and work out the grievances withhim, Plant Superintendent Mainers, and Foreman Nixon. Keathley further saidthat the employee thus selected also would have the function, together with theRespondent's representatives, to evaluate the employees' ability and decide whether13According to the discredited testimony of Respondent's witnesses, only Maynard andNixon raised their hands. However, just one week earlier, all 10 of Respondent's employeesin the unit signed cards authorizing the Union to represent them. Moreover, a few daysafter this meeting, all but two of the employees signed applications for membership therein.14The quotes are from the credited= testimony of Maynard, corroborated in substance byAvant and Tapley. Hobbs, whose memory admittedly is "the world's worst" could notremember whether this threat was uttered Keathley's version, corroborated in substanceby Respondent's witnesses but not credited, is that he said, "Those that felt like theyneeded a union must have lost confidence in my ability to manage and treat them fair[sic] . . . If the 'union came in and we began to lose money, the place-the shop wouldhave to close." Significantly, the record discloses that although Respondent had operatedat a loss in 1963, in the last 2 fiscal years it had operated profitably, and in its latestfiscal year which ended on February 28,1965, Respondent had earned a profit of $10,163 57.isRespondent's brief (p. 3) concedes that Keathley "asked why those raising hands feltthat it was necessary to have this outside representation "iiThere is no dispute in the record that a complaint regarding insufficient supervisionby Mainers was voiced by the employees at the meeting17The only dispute in the record in respect to the foregoing, is whether Nixon wasappointed foreman by Keathley, or was suggested by one of the employees and voted on byall of them The Respondent's witnesses testified to the latter version, and were substan-tiated in their testimony by two of the witnesses for the General Counsel-employee Hobbs,who testified that he "nominated" Nixon, and employee Tapley, who admitted that theemployees voted to accept Nixon Accordingly, I credit the Respondent's witnesses in thisrespect As aptly stated by Judge Learned HandIt is no reason for refusing to accept everything a witness says, because you do notbelieve all of it, nothing is more common in all kinds of judicial decisions than tobelieve some and not allN.L B B v Universal Camera Corporation,179 F.2d 749, 754 (C A. 2), reversed on othergrounds 340 U.S. 474isThe record is undisputed in this regard. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were entitled to an increase in pay. The employees agreed to follow Keathley'ssuggestion, and Alvin C. Maynard was nominated and elected as the employees'representative.199. In regard to the complaints about job classifications and pay, Keathley alsotold the employees that he already had contacted some of the other shops in townto determine the rates they were paying for comparable work, that he would do soagain, and that he would make whatever adjustments were necessary to bringRespondent's pay structure in line with competitive shops. Keathley also promisedthat he would meet promptly with the employees' representative to consider thepay question.10.This meeting lasted beyond the employees' regular working hours which endat 4:30 p.m. During the meeting, Maynard asked for an adjournment so that theemployees could attend their scheduled union meeting. Keathley replied that hewould like for the employees to stay and hear him out, and since it was afterregular working hours, he would pay them time and one half to remain until hefinished. The employees remained until 6 p.m. and, according to Respondent's pay-roll records, received overtime pay for 21/4 hours. As a result, after the meetingterminated,Maynard called the Union's office, canceled the meeting for that night,and arranged to meet on another date.D. Events following the July 23 meeting1.The wage increases on July 26On the following Monday morning, July 26, employee Maynard, as the employ-ees' representative, attended a meeting with Keathley, Mainers, and Nixon calledby President Keathley. The meeting was held in the Respondent's office during work-ing hours for which Maynard was paid. Keathley presided over the meeting andstated that its purpose was to consider and evaluate the employees' pay and jobperformance. Keathley told Maynard that his pay was being raised from $3.05 to$3.15 per hour, and that Nixon, as newly promoted shop foreman, would be puton salary and also given a raise.20 After discussion of their skills, jobs, and perform-ance, six additional employees (all but two) were given raises.21 These raises wereput into immediate effect and the employees were notified in writing that same dayof their new rates of pay.2.The applications for membership in the UnionNotwithstandingKeathley'smeeting with the employees on July 23, and theincrease in wages given on July 26 to seven of the nine remaining employees in theunit,22 all but two of the employees signed applications for membership in theUnion and paid the $5 initiation fee necessary to join.233. Interrogation of employee Hobbs by Superintendent MainersOn July 27, the day after employee Hobbs signed an application for membershipin the Union and paid his $5 initiation fee, Superintendent Mainers said to him,"They got your $5 didn't they?" 2419There is no substantial dispute in the record regarding the above.20The Respondent's payroll records disclose that Nixon's hourly rate was increased from$3.25 per hour to $3.371,$.21Hobbs, Sullivan, Fortwengler. and Goss were raised from $2.80 to $2.85. McFall andweir were raised from $3 to $3.05. Avant and Tapley remained at $3.05 and $2.80 per hour,respectively.22 The parties stipulated that after the July 23 meeting, Nixon, as foreman, was a super-visor within the meaning of the Act, and therefore, no longer in the unit.23 \IcFall's fee was advanced for him by another employee, but he never repaid It.2;The foregoing finding is based on the credited testimony of Ilobbs, who, notwithstand-ing that he is one of the discriminatees named in the complaint, appeared to me to bedisinterested in the outcome of this proceeding. Although Hobbs was laid off on July 30along with the Respondent's other employees he immediately was offered employment byPresident Keathley at Progressive but declined because he had secured another job in theinterim. Ile quite apparently bore the Respondent no animus for his termination, and hedisplayed none. Mainers denied making this statement or inquiry, but as previously noted,his testimony is not regarded as reliable, and his denial is not credited. K & M MACHINE COMPANY, INC.894.The Union's demand for recognitionOn July 29, the Union, by registered letter, demanded recognition and bargain-ing for the employees in the production and maintenance unit and offered to proveitsmajority status by a card check. The letter was received by Respondent onJuly 30.25 The Respondent did not respond to the Union's demand. According tothe Board's administrative records, on August 3, the Union filed a petition forcertification as the collective-bargaining representative of Respondent's productionand maintenance employees which it subsequently withdrew on August 24.265.The layoff of employees on July 30On July 30, the same day that Respondent received the Union's bargainingdemand, all of the employees in the production and maintenance unit receivedslips at the end of the workday which stated that they were being laid off for "lackof work," and a letter which read as follows:July 30, 1965.Due to the fact we have no orders in now, we are sorry, but we have tolay you off.We enclose your check for this week and last.We appreciate all you have done for us and wish you good luck.Sincerely,K & M MACHINE CO.(S)M. F. Keathley, Sr.M. F. KEATHLEY, SR.PresidentNo prior notice of the layoff was given to the employees before it occurred.None of the employees who received layoff notices on July 30 had ever been laidoff before, although some had worked for Respondent for aslong as 5 years.Before this layoff, the Respondent had never laid off more than one or twoemployees at any time. Generally, these layoffs occurred when an employee whowas hired for a specific job completed that job. This occurred in the case of twounnamed employees in April. Of the employees who were working for Respondentat the timeof the layoff, only Tapley, the last employee hired, had received anyindicationof possible termination. Tapley was told about July 1 by Plant Super-intendentMainers that when he finished the job on which he was working, and ifnothing further came in, he would be laid off because he was the last employeeto be hired.6.The rehiring of some employees after the layoff and the failure to recall othersAlthough the Respondent laid off all its employees on July 30, two, Fortwenglerand Goss, were immediately transferred by President Keathley to Progressive's pay-roll to install a conveyor,the same type of work which Respondent'semployeespreviously had performed for Progressive.27 In addition to installing a conveyor,Fortwengler and Goss also occasionally did "maintenance work" and "service onbreakdowns" for Progressive. This also was work which previously had been per-formed for Progressive by Respondent's employees. Fortwengler also admittedlyreworked a vat for Progressive in August 1965, working overtime to do so. "A greatdeal" of this work was performed at the Respondent's adjacent premises usingRespondent's machinery, tools, and equipment. Fortwengler and Goss continued towork on Progressive's payroll until the week ending September 16, at which timethey were retransferred without loss of time to Respondent's payroll. At the timeof the hearing in this case they were still employed by Respondent. However, thepayroll records of Progressive and Respondent for these two employees disclosesthat since their retransfer to Respondent's payroll, Fortwengler and Goss have putz The return receipt was signed on that date by President Keathley's son NaymondKeathley, for the Respondent.21Case 26-RC-2467.n Fortwengler and Goss started to work on Progressive's payroll on August 2, the Mon-day following the layoff. and thus lost no time as a consequence of the layoff. On the nightof the layoff, Hobbs also received an offer of immediate employment at Progressive fromKeathley but declined. See footnote 24,supra. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDin extensivehours of overtime work for Progressive while working full-time forRespondent. Coincidently, these were the only two employees of Respondent whodid notsignapplications formembership in the Union after Keathley'smeetingwith hisemployees on July 23.Another of the "laid off" employees, Cecil McFall, was immediately hired byPlant Superintendent Mainers to work at the latter'sconcessionat the Memphisfairgrounds to make a machine called a high striker. McFall worked for Mainersfor about I week and was then immediately reinstated by Respondent. By anotherstrange coincidence,McFall was the employee who signifiedhis lossof interest intheUnion by vehemently denying at the hearing that he had paid the Union'sinitiationfee which had been advanced for him by another employee.John L. Sullivan, another of the laid off employees, was reinstated by Respondenton about September 20.28 Charles Tapley was reinstated by Respondent on aboutOctober 28 to do a special job on a part-time basis, and was again laid off byRespondent after 4 weeks. Respondent fired Foreman Nixon on December 10, andhireda trainee,R. D. Glover, as his replacement on December 27. None of theotherfour employees who were laid off, including Maynard who was the highestpaid,and Weir who had the most seniority, were ever reinstated.7.Further interrogation of employee MaynardOn August 12, employee Maynard visited Respondent's plant for the purpose ofascertainingwhether and when he would be reinstated, and had a conversation withPresidentKeathley in his office. According to Maynard's credited testimony, Keath-ley asked Maynard if he was "the one that started this union business out there?"Maynard replied that it was not he, but that he could furnish the name of theemployee who initiated it at an appropriate time. Keathley then asked Maynardwhether he had voted for the Union in the previous election. Maynard denied thathe had done so, although concededly that was not the truth. Keathley then askedMaynard what might happen "if some of the fellows in the shop were fired." May-nard replied that he could not answer that question, and that Keathley should seekthe advice of counsel. Maynard then told Keathley he had two job offers out ofthe city, but before he acted thereon, he wanted to know if and when he would bereinstatedby Respondent. Keathley replied that Maynard ought to accept one ofhis job offers,sincehe could offer Maynard no security, and the Respondent wasin "a very, very trying period." 29-8.Additional interference, restraint, and coercionShortly after the Union's withdrawal of its petition, or about a month after thelayoff, employee Avant had a conversation, with Plant Superintendent Mainers attheMemphis fairgrounds. According to Avant's credited testimony, Mainers toldhim, "the boys that was [sic] trying to get the union in didn't come outso well,because theunion had withdrew [sic] the case. Now we can be able [sic] to hirethe men back, if we want to,-on our own terms, if we desire'. so;. they can run twomachines and sweep the floor at the same time, and that includes Mr. Everett Weir,which [sic] objects to such work." 3028The wage payments shown on Respondent's payroll records admittedly are for work inthe penultimate payroll, period preceding payment. Accordingly, since Sullivan's first payafter reinstatement, was on October 1 for 40 hours of work, he obviously was reinstated onSeptember 20 and not on October 1 as he testified.-Keathley admitted that the foregoing conversation occurred, and except for the ques-tion of which of them first directed the conversation to union matters, there is no substan-tial dispute that Keathley interrogated Maynard regarding his union activities. Indeed,according to Keathley, when Maynard denied that he instigated the employees' unionactivities,Keathley also asked Maynard "if any of the others instigated its"'80This alleged violation of Section 8(a) (1) of the Act was added to the complaint by amotion to amend granted at the hearing. Although Avant's affidavit to the Board agentadmittedly contained no reference to this incident, I was favorably impressed by hisdemeanor while testifying, and regard this testimony as worthy of credence. In respect tothis incident, Mainers admitted only that he was asked by Avant when they would be get-ting back to work, and that he replied that he saw no likelihood of it in the near future'For reasons previously stated, I regard Mainers' testimony as generally unworthy ofcredence, and I therefore do not credit Mainers' version of this conversation. K & M MACHINE COMPANY, INC.91E. Concluding findings in respect to interference, restraint, orcoercion of employees1. InterrogationOn July 23, Superintendent Mainers interrogated employee Maynardregardinghis views about the Union. On thesameday President Keathley asked all of hisemployees who desireda unionto represent them to raise their hands, and he alsoasked the employees who did so why they felt they neededa union.On July 28,Mainers asked employee Hobbs to verify whether he had paid his $5 initiation feeto the Union. On August 12, President Keathley asked employee Maynard whetherhe had instigated the union activities of the employees. When Maynard denied thathe had, Keathley also asked Maynard who among the employees had done so, andwhether Maynard had voted for the Union in the last election conducted by theBoard.The Respondent contends (brief, p. 3) that the record does not disclose that "theemployees were intimidated" by the interrogation, or that "they considered thequestion[s] to be coercive," and that therefore this conduct did not trespass onSection 8 (a)( I) of the Act. "Coercion by interrogation is one of the subtle formsof management's interference with labor's protected rights." 31 The test for deter-mining whether statements or interrogation are coercive is not whether the employ-ees were infact coerced thereby, but whether it "reasonably may be said [that it]tendsto interfere with the free exercise of employee rights under the Act." 32 Thecourts 33 and the Board 34 have established certain criteria to consider in weighingthe propriety of employer interrogation of employees. Viewed in the light of thesecriteria, it is quite apparent that all of the interrogations in this case occurred in acontext of Respondent's admitted hostility and opposition to the representation ofits employees by the Union, including, as found above, a threat to close the plantif the Union "came in." The persons who engaged in the interrogation were theRespondent's two highest officials-its president and plant superintendent. Exceptfor the last interrogation of Maynard in August, all of the interrogations occurredbefore any demand for recognition had been made by the Union, and they there-fore cannot be defended as necessary to determine whether the Union in factrepresented a majority of the employees. Under the circumstances and in the contextinwhich they occurred, the contention that the interrogations were not coerciveis devoid of merit and rejected.The Respondent also defends its August interrogation of Maynard apparently onthe ground that because he was no longer an employee of Respondent, such inter-rogation does not transgress the proscriptions of Section 8(a)(1) of the Act. How-ever, contrary to this contention, the record is undisputed that at the time thisinterrogation occurred,Maynard was on temporary layoff status and thus was anemployee of Respondent.35 At the very least, Maynard admittedly was then inquir-ing about the possibility of being reinstated, and therefore was an applicant foremployment, and an employee within the meaning of Section 2(3) of the Act 36Accordingly, this contention is likewise rejected as without merit. It is thereforefound that by all of the interrogations described above, the Respondent interferedwith, restrained, and coerced its employees in the exercise of their rights guaranteedby Section 7 of the Act, and thereby engaged in unfair labor practices within themeaning ofSection 8(a) (1) of the Act.2.The threats to close the plantAs found above, at the July 23 meeting, after the employees had indicated by ashow of hands that they wanted a union to represent them, President Keathley said,"Apparently you have lost confidence in me as a manager, but I will say this, thatbefore I will allow some outsider to come in and dictate to me how I shall operate31N L R B. v. Cameo, Inc,340 F 2d 803, 804 (C A 5)33N.L R B. v Wilbur H 'Ford, d/b/a Ford Brothers,170 F 2d 735, 738 (C A 6) , N.L R Bv. Illinois Tool Works,153 F 2d 811, 814 (C.A. 7).33Bonnie Bourne, an individual d/b/a Bourne Co. v. NLRB ,332 F 2d 47, 48 (C A. 2).34 Blue Flash Express, Inc,109 NLRB 59135 Respondent'sDirector E Andrew Calwell testified that the layoff was voted by theboard of directors as temporary.30Phelps Dodge Corp V. N L R B,313 U.S. 177. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy business, I will close the plant down." This threat to the job security ofRespondent's employees quite obviously constitutes interference with, and restraint,and coercion of, employees' rights guaranteed by Section 7 of the Act, and there-fore it is found that thereby the Respondent engaged in further unfair labor prac-tices within the meaning of Section 8(a)(1).3.The promise and granting of wageincreasesIt is not disputed that the employees' complaints about job classifications andwages were voiced by the employees in response to Keathley's interrogation as towhy they felt they needed an outside union to represent them. In this context itisquite obvious that Keathley's promise that he would promptly consider wageadjustments after ascertaining what competitive shops were paying, and his grantingof wage increases to substantially all of his employees, was motivated by a desireto chill the employees' interest in union representation, and it is so found. But evenassumingthat such was not Respondent's motivation, the circumstances under whichthe promise and wage increases were given reasonably tended to interfere with,restrain, and coerce employees in the exercise of their right to be represented bytheUnion, and therefore, the Respondent thereby engaged in further violation ofSection 8(a)(1) of the Act.374.The promotion of employee Nixon to foremanAs in the case of the wage increases, the promotion of employee Nixon to fore-man resulted from a complaint (of insufficient supervision) voiced by employeesat the July 23 meeting in response to President Keathley's inquiry as to why theemployees wanted a union to represent them. Under the circumstances under whichthis promotion was made, it is quite obvious and found thatitwasmotivated byRespondent's desire to dissuade its employees' further interest in representation by aunion.However, even without such motivation, in the context in which the promo-tion was made, it tended to interfere with, restrain, or coerce employees from fur-ther pursuing their desire for union representation, and thus constituted an unfairlabor practice within the meaning of Section 8(a)(1) of the Act.385.Miscellaneousa.As found above, President Keathley summoned his employees to attend a meet-ing on the afternoon of July 23, immediately after he learned that they werescheduled to attend a union meeting after working hours that day. Nevertheless,with knowledge that it would impede their attendance at the union meeting, Keath-ley detained the employees for 11/z hours after regular quitting time and paid themovertime therefor.39 By this conduct the Respondent further interfered with theexercise of its employees' Section 7 rights, andengaged inunfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act 40b.As found above, in the latter part of August, Plant Superintendent Mainerstold laid-off employee Avant, "The boys that was [sic] trying to get the Union indidn't come out so well, because the Union had withdrew [sic] the case. Now wecan be able to hire the men back, if we want to, on our own terms, if we desireso, they can run two machines and sweep the floor at the same time, and thatincludesMr. Everett Weir, which [sic] objects to such work." The quite apparentimplication of this statement by Superintendent Mainers is that Respondent hadwithheld reinstatement of its employees during the pendency of the Union's petitionfor certification, and could now with impunity repay the employees for engagingin unionactivity by requiring them to do more work than previously, as well asunpleasantwork. I regard this statement by Mainers as clearly tending to coerce3TAmerican Freigh.twaps Co, Inc,124 NLRB 146, 147;Hermann Equipment Manufac-turing Company, Inc,156 NLRB 716, footnote3; N L R B v. Ford, supra; N.L.R B. V.Illinois Tool Works, supra38 Id.an Prior to this meeting, the Respondent, for reasons of economy, had eliminated allovertime work.0 Bauer Welding & Metal Fabricators, Inc,154 NLRB 954, enfd. 358 F.2d 766 (C.A. 8). K & M MACHINE COMPANY, INC.93employees in the exercise of rights guaranteed by the Act, and therefore find thatthe Respondent thereby further violated Section 8(a)(1) of the Act.F.Concluding findings in respect to the establishment and dominationof the shop committeeAs found above, at the July 23 meeting with his employees, President Keathleysuggested that rather than pay money to an outside union, and in view of the priorgood relations between Respondent and its employees, the latter ought to "form alittle committee or union of [their] own in the shop there," and select one employeetomeet with him, Plant Superintendent Mainers, and Foreman Nixon to resolveemployee complaints and differences, including requests for wage increases. Theemployees agreed to follow Keathley's suggestion and elected Maynard as theirrepresentative.On July 26, Maynard attended a meeting with the Respondent'sabove-named representatives, called and presided over by Keathley. This meetingtook place during working hours for which Maynard was paid by Respondent. Atthismeeting, the company representatives and Maynard considered and discussedthe relative merits of the Respondent's employees and wage increases for a numberof them, and as a result, seven of the Respondent's employees receivedraises intheir rates of pay that same day. So far as this record shows, no further meetingsof this group ever occurred.The complaint alleges that the "shop committee" is a labor organization withinthe meaning of Section 2(5) of the Act,41 and that the Respondent initiated, spon-sored, and formed the "shop committee," and assisted, dominated, and contributedsupport to it, in violation of Section 8(a) (2) of the Act.42The Respondent's answer raises the issue that this alleged violation is time barredby Section 10(b) of the Act 43 In respect to this issue, the record discloses that theoriginal charge was filed by the Union on January 14, 1966, and was served onthe Respondent by registered mail on the same day. This charge alleged violationsof Section 8(a)(1), (3), and (5) of the Act by Respondent, but not of Section8(a)(2). In respect to the alleged 8(a)(1) violations, the charge, after recitingspecific violations which allegedly occurred at the Respondent's July 23 meeting withits employees (erroneously referred to as July 15 in the charge), stated as follows:By the acts set forth in the paragraphs above, and by other acts and conductthe above named employer by its officer and agents, interfered with, restrainedand coerced its employees in the exercise of the rights guaranteed in Section 7of the Act.On March 2, 1966, the Union filed a first amended charge which was served byregistered mail on the Respondent on the same date and received by it on March 3,1966. The charge as amended specifically added to the originally alleged violations,an allegation that the Respondent on July 23, 1965, formed a labor organizationamong its employees, and that on and since that date, Respondent dominated andinterferedwith the operation and administration of said labor organization, andcontributed support thereto in violation of Section 8(a)(2) of the Act.From the record herein, it is apparent that the events allegedly constituting theSection 8(a)(2) violation occurred on July 23 and 26, 1965, and that the firstamendedcharge which for the first time specifically referred to this violation, wasfiled and served more than 6 months after the alleged unfair labor practice occurred.41 Sec. 2. When used in this Act-(5)The term "labor organization" means any organization of any kind, or anyagency or employee representation committee or plan, in which employees participateand which exists for the purpose, in whole or in part, of dealing with employers con-cerning grievances, labor disputes, wages, rates of pay, hours of employment, or con-ditions of work.49 Sec. 8(a) It shall be an unfair labor practice for an employer-(2) to dominate or interfere with the formationor administrationof any labororganizationor contributefinancial orother support to it.43To the extent materialherein, Section10(b) of the Act providesas follows:...Provided,That no complaintshall issue based upon any unfair labor practiceoccurringmore than six months prior to the filing of thecharge withthe Board andthe service of a copythereof upon the person againstwhomsuch charge is made, . . . 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, inKansasMilling Company v. N.L.R.B.,44the court of appeals,dealingwith a similar contention stated as follows:Petitioner'sfirst contention is that the action was barred because the unfairlabor practices relied upon in the Board's order occurred more than six monthsprior to the filing of the second amended charge on which the complaint issued.The Act requires a charge to be filed before the Board may issue a com-plaint.The charge,however,isnot a pleading.Itmerely sets in motion themachinery of an inquiry to determine whether a complaint shall issue. It hasserved its purpose when the Board embarks upon an inquiry.Anyone can filea charge.Many are filed by private citizens unskilled in the law or art ofpleading. To require the strictness of formal pleadings in such cases wouldseriously impair the salutary purpose oftheActand the operations of theBoard charged with its administration.A charge inthe general language ofthe statute is sufficient if it challenges the attention of the Board and leads toan inquiry under the provisions of the Act.So likewisean amended charge will betimelyalthough filed more than sixmonths after the occurrence of the alleged unfair labor practice if it relates toan unfair labor practice inherent in or connected with the original charge.Insuch cases,itwill relatebackto the filing of the original charge. The doctrineof relating back in pleading is well recognized in the general law. It should notbe narrowly applied in a remedial act such as the one before us when the onlypurpose of the charge is to set in motion an inquiryby theBoard to determinewhether a violation has occurred. [Emphasis supplied.]Viewed in the light of these principles,it is quite apparentthatthe original charge,whichwas timely filed and served,related to the Respondent'sconduct at theJuly 23,1965,meeting with its employees,and allegessuch conductas violationsof Section 8 (a) (1) of theAct.Moreover, althoughthe formation and dominationof the"shop committee" was not specifically referredto in the original charge, thelanguage of the charge,quoted above, was sufficientlybroadto include such conductin the violations of Section 8(a)(1) ofthe Act allegedtherein. For the foregoingreasons, I regard the first amended charge as"related to or inherent in" the unfairlabor practices alleged in the originalcharge, and therefore reject thecontentionthat the alleged violation of Section 8(a) (2) of theAct istime barred.In respect to the merits of the alleged violations of Section8(a) (2) of the Act,the General Counsel's brief(pp. 16-17)contendsthatthe "shop committee" whichconstituted the dominated and assisted labor organization consisted of the threeRespondent's representatives andMaynard.This contention is regarded as unsup-ported by the record,whichclearly disclosesthat the three employerrepresentativeswho conferred with Maynard,did so not as a partof anylabor organization, butrather as a management team representing the Respondent.Notwithstanding thisconclusion,the record does establish that the actiontaken by theRespondent'semployees at the July 23 meeting pursuant to President Keathley's suggestion, wasto establish themselves as "a little committee or union of [their] own,"that thisinformal committee or union electedMaynardas their spokesman or representativeto deal with Respondent,and that this little committee or union of all of theemployees constituted an "employee representation committee or plan" within themeaning of Section 2(5) of the Act,whichexisted in whole or in part for its pur-pose of dealing with the Respondent concerning grievances,wages, and conditionsof work.The record shows that the Respondent sponsored and initiated the forma-tion of said labor organization,dictatedthe number of representativeswhich itshould appoint to deal with it, and paid that representative for his time spent inconferring with Respondent.Accordingly,I concludethatthe Respondent initiated,assisted,dominated,contributed supportto, andinterferedwiththe formation andadministration of a labor organization,and therebyengaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(2) and(1) of the Act 45G. Concluding findings in respect to the discriminatorylayoff ofemployeeson July 301.The General Counsel'sprima faciecaseOn July 30,the Respondent laid off all its production and maintenance employees,and retained only its supervisors,Superintendent Mainers and Foreman Nixon. This44 185 F.2d 413, 415(C.A. 10).+6CabotCarbon Company,117 NLRB 1633, affd.360 U S. 203;Pacemaker Corporation,120 NLRB 987. K & M MACHINE COMPANY, INC.95layoff took place only 4 days after the Respondent had given all but two of theseemployees a raise, and only a week after the Respondent had promoted one of itsemployees to foreman and had initiated the formation of a little shop union of itsemployees, all in an effort to defeat their representation by an "outside" union.Despite these unfair labor practices, seven of the Respondent's nine employees inthe unit signed applications for membership in the Union between July 26 and 29and paid initiation fees of $5 each to join. As found above, on July 27, afterHobbs signed his union application and paid his initiation fee, Plant SuperintendentMainers became aware that Hobbs had joined and paid his initiation fee. In addi-tion,Foreman Nixon, the source of Respondent's knowledge that the employeeswere goingto attenda union meetingon July 23, alsosigned anapplication formembership in the Union. It is therefore obvious that the Respondent had knowledgethat its efforts to chill the interest of its employees in the Union had not beensuccessful.Moreover, the layoff occurred on the same day that Respondent receivedthe Union's demand for recognition and bargaining and offered to prove its majoritystatus by a card check 46 The foregoing record persuasively establishes a strongprima faciecase that the sudden layoff of Respondent's employees without priornotice was motivated by antiunion considerations.2.The Respondent's asserted reasons for the layoffThe Respondent's explanation for the layoff is that it was economically motivatedby lack of work for the employees, and lack of funds to pay their wages. TheRespondent's testimony further suggests that the Union's recognition demand ofJuly 30 could not have motivated the layoff, because (1) the decision to terminatethe employees was made before that date by the Respondent's board of directorsat a meeting on July 28; and (2) that the said board of directors' action was basedsolely on the Respondent's financial condition. These contentions will be consideredhereinafter.a.The board of directors"meetingIn respect to the board of directors' meeting, there is much in the record thatraises grave doubt that this meeting, if indeed one was held, is worthy of anyweight inassessingthe Respondent's motivation for the layoff. President Keathleyadmittedly had authority to lay off employees without prior approval of the direc-tors.As owner of 52 percent of the outstanding stock in Respondent, all of thedirectors held office as a result of Keathley's choice, and only for as long as Keath-leywas willing to have them so act. None of the directors was employed byRespondent or actively concerned or involved in the day-to-day operations of thebusiness. Their knowledge of Respondent's financial condition on the date of theallegedmeeting was based solely on what Keathley told them. In the light ofKeathley's control, his gratuitous testimony,in response to no question,that hecalled the meeting of the directors because "I didn't want to make that decision [oflaying off the employees] by myself," in effect means that Keathley desired thedirectors to rubber stamp his contemplated action, and thereby clothe it with appar-ent legality. Thus, even assuming that the directors voted to lay off the Respond-ent's employees on July 28 because of Keathley's report of the Company's financial16 The Union's registered letter containing this demand and offer concededly was receivedand signed for on July 30 by Naymond Keathley, the son of Respondent's president. Presi-dent Keathley testified that he was not in his office on July 30 and that he first "saw it"on Saturday, July 31. Significantly, Keathley did not testify that he was unaware of thecontents of the letter on July 30, although that obviously was the implication he soughtto convey when he denied that he "saw it." Admittedly, Keathley was in town on July 30.As previously noted, I regard President Keathley's testimony as generally unreliable.Moreover, I regard it extremely unlikely that Keathley's son would not have apprised himpromptly of the receipt of a registered letter, and/or have conveyed to him a report of itscontents. For thesereasons,I do not credit Keathley's testimony that he did not "see" theUnion's demand on July 30, and do not credit the implication that Keathley was unawareof the Union's demand for recognition until July 31. As the Supreme Court said inN.L.R.B.v.Walton Manufacturing Company,369 U.S. 404, 408, citing with approval the opinionof Justice Learned Hand inDyer v. MacDougall,201 F.2d 265, 269 (C.A. 2) :For the demeanor of a witness."may satisfy the tribunal not only that the witness'testimony is not true, but that the truth is the opposite of his story; for the denialof one, who has a motive to deny, may be uttered with such hesitation, discomfort,arrogance or defiance,as to give assurance that he is fabricating, and that if he is,there is no alternative but to assume the truth of what he denies." 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition, it is worthy of no weight in determining what motivated Keathley tosecure the directors' approval for the layoff.The Respondent first attempted to prove that such a meeting of the board ofdirectorswas held and what transpired thereat by offering in evidence an allegedcopy of the minutes through President Keathley. This offer was rejected on theobjection of the General Counsel on the ground that the minutes had not beenproperly authenticated by the Respondent's secretary who assertedly prepared them.Respondent's counsel was advised at that time that the minutes would be receivedin evidence if properly identified by the secretary. However, the secretary was notcalled, no explanation was given for the failure to do so, and the minutes were notagain offered for inclusion in the record. The inference is therefore permissible andmade that if called, the secretary would not have supported Keathley's testimonythat the offered exhibit was a copy of minutes of a directors' meeting assertedlyheld on July 28.47 Instead, the Respondent called Director E. Andrew Caldwell, asmall minority stockholder who is also the Respondent's insurance broker, to cor-roborate President Keathley's testimony regarding this meeting.Their testimony regarding when notice of the meeting was given was contra-dictory.Caldwell testified that he was notified by a telephone call from PresidentKeathley on Sunday, July 25, that a directors meeting would be held on Wednes-day, July 28. However, Keathley testified that he did not make the decision to calla directors'meeting until Monday or Tuesday(July 26 or 27)when orders whichhe had expected failed to arrive in the mail. Obviously, Keathley could not havecontemplated a layoff of employees on July 26, for on that very day he gave sevenof his employees(eight,including the foreman)a raise.Thus, even assuming thatKeathley did call a directors'meeting, he quite apparently did not do so beforeJuly 27. However, by then, Respondent already knew that notwithstanding theevents at the July 23 meeting with employees,and the July 26 raises,its employeeswere signing applications for membership in the Union and paying$5 initiationfees to join.The testimony of Keathley and Caldwell also conflicted regarding the manner inwhich the question of a layoff was presented by Keathley. According to Keathley,after telling the directors that orders which had been expected had not come in yet,funds were low, and no further bank loans could be made, he asked them whetherhe should try to borrow money elsewhere to keep the employees working, orwhether he should lay them off. Thus, according to Keathley's version, the directorswere given a choice, and it was the directors'unanimous decision to lay off theemployees. However, Caldwell testified that Keathley told the directors that therewere no orders on hand, that the Respondent had a large number of employees,that the payroll was "quite heavy, andwe could not continue in business until wereceived some orders.. ." Thus, according to Caldwell's version of what Keath-ley said, no real alternative was left to the directors but to vote to lay off theemployees.Finally, the Respondent'stestimony regarding this directors'meeting indicatesthatwhen they voted to lay off the employees, they knew that the Union wasengaged in an organizational campaign to represent Respondent'semployees. Inthis respect,Keathley at first testified that he neither told the directors that theUnion was attempting to organize Respondent'semployees,nor mentioned theUnion at all. However, on further questioning, Keathley, after much evasion, reluc-tantly conceded that he told the directors that "some of the boys were dissatisfiedand there might be some organizing soon."Caldwell testified in this regard thatKeathley told the directors "that there was a possibility of being an election amongthe union members coming within our company for organizational purposes."More-over, Caldwell admitted on cross-examination that during earlier casual luncheonconversations with the other directors,he had learned"that the Union was attempt-ing to organize or come intothe plant."All of the foregoing persuades me to conclude that in determining the Respond-ent'smotivation for the layoff, no weight can be given to the fact that the board ofdirectors, at Keathley's bidding, allegedly voted to layoff the employees for financialreasons.b.The alleged lack of work for Respondent's employeesWe come then to the Respondent's assertion that the layoff was required by lackof work for the employees.In respect to this contention,the record discloses with-47 See 2 Wigmore,Evidence§ 285 (3d ed.) ;Whiten Machine Works,100 NLRB 279,285;Detroit Plastic Products Company,121 NLRB 448, 499. I{& M MACHINECOMPANY, INC.97out dispute that at the time of the layoff, the Respondent had no new orders formachines to be built other than the work then in progress. The last order to manu-facture a machine had been received by Respondent from Seavers' Bakery onMay 28. Work on this machine concededly was in progress at the time of thelayoff. Plant Superintendent Mainers, a witness for Respondent, testified that about2 more weeks of work, utilizing all of the Respondent's employees, was requiredfor its completion.48 In addition, at the time of the layoff, Hobbs was working onthe repair of a vat which was not finished. The Respondent also had a tortillamachine in the shop for reconditioning, the order for which had been receivedfrom LaReina Tortilla Company. This order for $9,600 had been worked on "atodd times during the year" and still needed some "finishing" work according toPresident Keathley's admission.49 The Respondent admittedly also had small repairjobs, some involving welding work, which came in "all during the year." In addi-tion to this work in its own plant, all of the Respondent's employees previouslyhad performed work at Keathley's wholly owned Progressive doing repair work andinstalling conveyors. As found above additional work of this nature existed for atleast some of Respondent's employees when the layoff occurred on July 30. Finally,as noted above, at the time of the layoff, Keathley was daily expecting new machineorders to come in which did not materialize.Quite obviously Respondent knew on July 26 when it gave its employees a wageincrease, that it had received no new orders for a machine in 2 months, yet thatdid not deter it from granting its employees a wage increase to discourage theirsupport of the Union. The granting of said wage increase on July 26 to meet thecomplaints of its employees quite clearly demonstrated that on that date, theRespondent contemplated continuing its operations and retaining its experiencedmachinists and other craftsmen in its employ. The work in its shop admittedly wassufficient to keep its employees occupied for at least 2 weeks. As found above, therealso was work available for some of Respondent's employees at Keathley's whollyowned and controlled Progressive. In addition, as President Keathley admitted therewere always little jobs coming in for repairs. Moreover, the Respondent, so far asthis record shows, had no knowledge that the new orders for machines, which itadmittedly was expecting daily, would not come in before the work then in the shopwould be completed. All these considerations make it quite apparent that lack ofwork for the employees could not have been the reason for the July 30 layoff, andtherefore the assignment of this reason by Respondent for the sudden terminationof all the employees, quite obviously must be and is regarded as a pretext to con-ceal the real reason therefor.5048After the layoff, this machine was completed by Superintendent Mainers and ForemanNixon and shipped to the customer on August 19. But for the layoff, Mainers would havedone no production work on this machine, and Nixon would have been occupied substan-tially in "leading" the other employees and giving them instructions.4°Keathley also testified that work on this machine was finished during the week ofJuly 30. However, as of the date of the hearing in this case, 9 months after the layoff,the tortilla machine admittedly had not yet been delivered to the customer. The Respond-ent's contract terms for its services provide for a payment of 40 percent when an orderis received, 40 percent more when the machine is delivered, and the balance 30 clays afterdelivery.No explanation was offered for the delay in delivering the tortilla machine. Inthe light of the foregoing, and the general unreliability of Keathley's testimony, the con-clusion is fairly apparent that the reason for the nondelivery of the tortilla machine wasthat work on it was not completed, for otherwise, the Respondent would have shipped itin order to receive payment of the balance due thereon.50 In reaching this conclusion, I have given due. consideration to the Respondent's testi-mony that after the layoff, no order for a new machine was received by Respondent beforeSeptember 13, and that the Respondent has operated its business with only four or fiveemployees, not including supervision. I have also duly considered the only two Progressivepayroll records in evidence, that of Fortwengler and Goss, which disclose that while work-ing full time for Respondent, these two employees also were working extensive overtimehours for Progressive. All of the foregoing suggests only that at some later date afterJuly 30, a nondiscriminatory reduction in employee complement may or may not havebeen required, depending on how much work was done by Respondent's employees directlyfor Progressive, the extent of which cannot now be ascertained. It does not however affectthe conclusion that on July 30, no layoff of employees was required because of lack of work.264-047-67-vol. 162-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.The alleged lack of funds to pay employees'salariesThe Respondent's answer alleges that it terminated all its employees on July 30because "it had no funds with which to pay any additional salaries to theemployees."In support of this contention President Keathley and Respondent's bookkeeper,Wagner, both testified that on July 30, the day of the layoff, the Respondent's bankaccount was overdrawn. Wagner testified that the amount of the overdraft beforethe final payroll was $2,470.37 and that the July 30 payroll was $2,244.72.51 Thus,according toWagner's testimony the amount overdrawn at the bank afterissuingthe final payroll checks was $4,715.09. Both Keathley and Wagner testified that onAugust 2, the Monday following the layoff, Keathley deposited $3,750 of his per-sonalfunds "to cover the overdraft." However, this testimony did not withstandclose scrutiny. On later examination,Wagner conceded that there was in fact nooverdraft of funds at the bank because the Respondent had not sent out checks forthe withholding tax and "Tennessee unemployment." The amount of withholdingtax which was not then paid was $4,713.09, and that of the "Tennessee unemploy-ment" was $775.76.52 Simple arithmetic therefore discloses, contrary to the testi-mony of Keathley and Wagner, that the Respondent's bank account was not over-drawn, and that there was a cash balance in the Respondent's bank account onJuly 30 of $3,018.48,53 enough to cover approximately three regular weekly pay-rollsfor all of Respondent'semployees.In an attempt to explain her self-contradictory testimony,Wagner testified that she knew on July 21 that Respondentwas not overdrawn at the bank, "when we decided not to pay the withholding andthe Tennessee Unemployment." The "we" obviously included Keathley, since hewas the only officer of Respondent who managed its day-to-day operations. More-over,Wagner obviously had no authority to make such a decision alone. It is there-fore, quite clear that on July 31 Keathley also knew that the Respondent was notoverdrawn at the bank. In the light of this attempted explanation, it is furtherapparent that Keathley's and Wagner's testimony regarding the alleged overdraft,not only was not true, but also was deliberately false and misleading. Moreover, afew days after the layoff (sometime between August 2 and 12), the Respondentadmittedly received a payment of $6,500 for a machine which it had previouslyshipped. Finally the Respondent adduced no testimony and produced no recordsregarding its other accounts receivable or current assets at the time of the layoff.All of the foregoing impels the conclusion that the Respondent's contention thatthe layoff was required because there were no funds to pay employees' salaries isdevoid of merit and is another pretext.However, in addition to the discredited testimony regarding the alleged over-drawn condition of its bank account, the Respondent adduced additional testimonyregarding its many outstanding debts on July 30, by which it sought to convey theimplication that it was then in dire financial straits. Thus, Keathley further testifiedthat on June 17, Respondent received an 8-day extension of a $4,000 note owedto the bank,54 and that on July 13, it borrowed an additional $4,900 from the bankon a 90-day note. Keathley also testified that on the latter date, he was advised bythe bank manager that Respondent could obtain no additional loans above theamount then owed. On cross-examination however, Keathley conceded that theRespondent always had a line of credit with the bank. When asked what "the most"was that Respondent ever owed the bank at one time, Keathley first professedinability to remember. Upon further examination, Keathley finally admitted that in1964, the Respondent owed the bank "12,000 or $14,000," and then gratuitouslyadded that this was when Respondent had contracts for machines. According toWagner however, on July 30, the Respondent's total indebtedness to the bank wasonly $9,925, which amount included the last loan of $4,900 received on July 13when Respondent concededly had no orders for machines to be manufactured.Wagner also admitted that the Respondent's notes for these loans were for 90-dayperiods and were renewable when due.61The Respondent's usual payroll was half this amount, but since it regularly holdsback 1 week's pay, the layoff required it to pay the employees for 2'weeks' work.62These indebtednesses were not paid by Respondent until December 31.csThis cash balance was computed by using Wagner's figures for the amount allegedlyoverdrawn before payroll (minus $2,470.37), and by adding thereto, the total of the twobillswhich were admittedly not paid until December 31 ($5,488.85).54No explanation or testimonywas givenby the Respondent with respect to how thisobligation was met when it matured on June 25,a monthbefore the layoff. K & M MACHINE COMPANY, INC.99In the light of this record, the Respondent has not established that the Respond-ent's bank loans, either exceeded its normal borrowings, or disclose any dire finan-cial condition of the Respondent.Moreover, in view of Keathley's deliberatelyfalse testimony regarding the Respondent's overdrawn condition at the bank onJuly 30, and the general unreliability of his testimony, I do not credit his uncor-roborated testimony that he was advised on July 13 that Respondent could borrowno additional funds from the bank. In any event, the foregoing record does notestablish as the Respondent contends, that it was without funds to continue to paysalaries to its employees.Finally, the Respondent, through its bookkeeperWagner, adduced testimonyregarding the Respondent's other indebtedness, which included substantial amountswhich were past due on July 30.55 This testimony clearly disclosed only that theRespondent had debts, but not that this was an unusual state of affairs, or that ithad no funds to meet the payrolls. The Respondent's 1964 Federal income taxwhich was due on May 15, 1964, had not been paid by Respondent until Octo-ber 11, 1964. The 1965 Federal income tax had been due since May 15, and theother bills listed above were all past due, but the Respondent previously had beenable to defer the payment of such indebtednesses without a layoff of all its employ-ees. It was not shown that Respondent was unable to defer the payment of thesebills.On the contrary, the record discloses as noted above that the Respondent didnot pay its withholding taxes and "Tennessee unemployment" until December 31.Moreover, these same debts were past due when Respondent raised the salaries ofmost of its employees on July 26, but that did not deter it from so doing. Obviously,the Respondent then intended to continue operations for it would not otherwisehave taken the trouble to grant raises to employees whom it was going to terminate4 days later. The conclusion is therefore inescapable that the layoff was not moti-vated by these debts of Respondent.Most significantly, the Respondent failed to produce its last financial statementadmittedly prepared at the close of the last fiscal year which ended on February 28.Nevertheless, the record herein does show: (a) that the Respondent's financial con-dition and credit standing was such that 2 weeks before the layoff it was able toborrow $4,900 from the bank on its unsecured note; and (b) that although theRespondent had operated at a loss in prior years, in the last 2 fiscal years, its opera-tions had produced a profit, which, for the year ending February 28, 1965, amountedto $10,163.57.In view of all the foregoing, I reject the Respondent's contention that the layoff ofits employees was motivated by lack of funds to continue paying their salaries.3.ConclusionAs found above, upon learning that Respondent's employees were about to attenda union meeting, President Keathley hastily assembled them at a meeting of hisown, asked them whether they wanted to be represented by a union and why, andattempted to discourage their interest in union representation by promising and giv-ing them wage increases,promoting one employee to foreman, and by suggestingand sponsoring the formation of a little shop committee or union. Notwithstandingthe above,a majority of the Respondent's employees thereafter expressed their con-tinued interest in union representation by signing applications for membership intheUnion,and by paying an initiation fee to join.The Respondent,through itsPlant SuperintendentMainers and Foreman Nixon,acquired knowledge of thisrenewed union activity by the employees.A fewdays later,on the same day thatRespondent received the Union'sdemand for recognition and its offer to prove itsmajority status by a card check, and only 4 days after giving its employees wageincreases,President Keathley notified all the employees that they were laid off forlack of work, but immediately transferred two of them to the payroll of Progressiveto perform jobs previously performed by Respondent'semployees,and assignedsupervisors to perform the work regularly done by production and maintenanceemployees.The two thus transferred quite obviously were known by the Respond-ent to have repudiated the Union by refusing,after initially signing authorization5 These included, payments for two notes for shop-equipment, $425 ; franchise and excisetaxes to the State of Tennessee, $775.76, due since July 1; Federal corporate income tax,$2,235.99 due since May 15 ; premiums for workmen's compensation insurance which hadbeen advanced by Respondent's director and insurance broker, Caldwell, $1,301 21 ; em-ployees withholding and social securitytaxes, $4,713.09, due on July 31; and approxi-mately $5,000for materials. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards, to sign applications for union membership.56Thereafter,when after 1 week,the Respondent reinstated one machinist,itdid not select Maynard,itsmost compe-tent and highest paid employee who was the chief proponent of the Union, or evenitsmost senior machinist,Weir, but instead hired McFall,an employee with lessersenioritywho also had become disenchanted with union membership,and coinci-dentallyhad been provided with interim employment by Respondent'splantsuperintendent 57In view of all the foregoing,it is quite obvious and found that the July 30 lay-off of employees was motivated by Respondent's opposition to the Union,and thatthe manner in which reinstatement was later effected was likewise so motivated. Asthe Court of Appeals appropriately said in its recent decision inShattuck Denn Min-ing Corp. v. N.L.R.B58Actual motive, a state of mind, being the question,it is seldom that directevidence will be available that is not also self-serving. In such cases,the self-serving declaration is not conclusive;the trier of fact may infer motive fromthe total circumstances proved. Otherwise no person accused of unlawful motivewho took the stand and testified to a lawful motive could be brought to book.Nor is the trier of fact-here the trial examiner-required to be any more naifthan is a judge. If he finds that the stated motive for a discharge is false, hecertainly can infer that there is another motive. More than that, he can inferthat the motive is one that the employer desires to conceal-an unlawfulmotive-at least where,as in this case,the surrounding facts tend to reinforcethatinference... .Accordingly it is found that the Respondent discriminated against Alvin C. May-nard,W. T. Avant, Charles J. Hobbs, Everett Weir, Charles R. Tapley, John L. Sul-livan,CecilMcFall,Charles Goss, and John E. Fortwengler, to discourage theirmembership in the Union,and thereby engage in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.H. Concluding findings in respect to Respondent's refusal to bargainwith the UnionThe pleadings admit that the following unit of Respondent's employees constitutesa unit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees employed by the Respondent atitsMemphis plant, excluding all office clerical'employees,professional andtechnical employees,watchmen,guards and supervisors as defined in the Act.As noted above, on July 14 and 15, 9 of Respondent's 10 employees in the stipu-lated appropriate production and maintenance unit signed cards authorizing theUnion to represent them.The 10th employee signed a card on July 26. The recorddoes not disclose that the signing of these cards was induced by coercion,fraud, ormisrepresentation,or that any of these authorizations was later revoked.By July 30,when the Respondent received the Union's demand for recognition and bargaining,and offer to prove its majority status by a card check, the Union also had signedapplications for membership from seven of the nine employees who remained in theunit after Nixon's promotion to foreman and supervisory status. Accordingly it isfound that at all times since July 15,the Union represented a majority of Respond-ent's employees in a unit appropriate for purposes of collective bargaining.Admit-tedly,the Respondent never responded to the Union'sdemand.On August 3, the68 In the light of Foreman Nixon's participation in the signing of the union membershipapplications,and the small number of employees employed by the Respondent,it is quiteapparent and found that the Respondent had knowledge of the relative interest of its em-ployees inthe Unionw Mainer's attempted explanation that Maynard was not selected for reinstatement be-cause he was not a willing or cooperative worker is regarded as unbelievable in the lightof Maynard's recent wage raise, his highest pay status, and his 5 years of satisfactory em-ployment by Respondent.Mainer's testimony that the Respondent does not have aseniority policy is likewise not credited in the light of Tapley's uncontroverted testimonythat he was told by Mainers that he would be the first to be laid off because he was thelast to be hired-362F2d466(CA.9). K & M MACHINE COMPANY, INC.101Union filed a petition for certification as the collective-bargaining representative ofRespondent's production and maintenance employees, but it subsequently withdrewits petition on August 24 59The complaint alleges that the Respondent since on or about July 29 refused tobargain with the Union as the exclusive bargaining representative of its productionand maintenance employees. The Respondent contends that it had "a good faithdoubt" of the Union's majority, that at a previous election, after a union claimedmajority status, the employees had voted not to be represented, and that in theinstantcase, after the Union filed and withdrew its petition for certification, no fur-ther demand was made for recognition or bargaining.Absent a good-faith doubt of the Union's majority status, the Respondent was notrelieved of its obligation to recognize and bargain with the representative of itsemployees merely because the latter, coincidently with its demand for recognition,filed a petition with the Board for certification 6o Moreover, the Union's recognitiondemand inthis case specifically stated that it was a continuing one, and thereforethe failure of the Union to repeat the demand after withdrawal of its petition, didnot excusethe Respondent from bargaining, unless it had a good-faith doubt of theUnion's majority.Thus, the onlyissuewhich remains for determination is whether the Respondent'srefusal to bargain with the Union was motivated by a good-faith doubt of its major-ity status, or by unlawful considerations. The Board, in a recent decision,6' reiter-ated thegoverningprinciples for determining whether such a good-faith doubtexisted,as follows:The Board has long held that an employer may insist upon a Board electionas proof of a union's majority if it has a reasonable basis for a bona fide doubtas to the union's representative status in an appropriate unit. If, however, theemployer has no such good-faith doubt, but refuses to bargain with the major-ity representative of its employees because it rejects the collective-bargainingprinciple or desires time within which to undermine the union and dissipate itsmajority, such conduct constitutes a violation of Section 8(a)(5) of the Act.In determining whether the employer's action was to achieve either of the saidinvalid purposes, the Board considers all the surrounding circumstances as wellas direct evidence of motivation. Absent such direct evidence, whereextensiveviolations of the Act accompany the refusal to grant recognition, they evidencethe employer's unlawful motive and an inference of bad faith is justified .. .Whether the conduct involved reflects on the good faith of the employerrequires an evaluation of the facts of each case.Since the Respondent had knowledge, even before the Union's demand, of thedesire of all its employees to be represented by a union, and in the light of theextensive violations of the Act committed by Respondent to discourage its employ-ees from adhering to their desire for such representation, including the coerciveinterrogation of employees regarding theirunionactivitiesand sympathies, thepromising and granting of wage increases, the promotion of one employee to fore.man, the initiation, formation, and domination of a shop 'union or committee, andthe discriminatory layoff of all its employees, it is quite evident and found that theRespondent had no good-faith doubt regarding the Union's majority status, andthat the refusal to bargain was motivated by the Respondent's rejection of the prin-ciple of collective bargaining. Accordingly it is found that the Respondent, by itsfailure and refusal to bargain with the Union on and after July 30 (when it receivedthe Union's demand), engaged in unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.62e' See footnote 26,supra.w Galloway Manufacturing Corporation,136 NLRB 405, 409,Crown Tar and ChemicalWorks, Inc,154 NLRB 562.61Hammond & Irving, Incorporated,154 NLRB 1071 ; see alsoAaron Brothers Companyof California,158 NLRB 1077swJoy Silk Mills, Inc,85 NLRB 1263, enfd as modified on other grounds 185 F 2d(C.A D C ), cert. denied 341 U S. 914. In view of this finding and the bargaining orderwhich will be recommended, I regard it unnecessary to consider the contention of the Gen-eral Counsel that the Respondent further violated Section 8(a) (5) of the Act by unilaterallygranting the wage increase of July 26 without notice to or bargaining with the Union. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It also has been found that the Respondent discriminated against Alvin C. May-nard,W. T. Avant, Everett W. Weir, Charles J. Hobbs, John L. Sullivan, Charles R.Tapley, Cecil McFall, Charles Goss, and John E. Fortwengler by the layoff of theseemployees on July 30. However, the record discloses that subsequent to July 30, theRespondent might have been required to lay off some of the above-named discrim-inatees for nondiscriminatory economic reasons. There is insufficient basis in therecord for determining either, whether such a layoff later was required, or if so, theextent to which it would have affected the discriminatees, or some of them.63 Underthese circumstances, I will recommend that the Respondent be ordered to offer thoseemployees who were discriminatorily laid off on July 30, and who have not beenrecalled for employment, immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority and other rightsand privileges, and in the event that there is insufficient work for all such employ-ees, to dismiss, if necessary all persons who were newly hired after the discrimina-tory layoff of July 30. If there is not then sufficient work available for the remain-ing employees and those to be offered reinstatement, all available positions shall bedistributed among them without discrimination against any employee because ofunion or concerted activities, in accordance with the system of seniority or othernondiscriminatory practices heretofore applied by the Respondent in the conduct ofitsbusiness. The Respondent shall place those employees, if any, for whom noemployment is available after such distribution on a preferential list, with priorityin accordance with such system of seniority or other nondiscriminatory practiceheretofore applied by the Respondent in the conduct of its business, and thereafteroffer them reinstatement as such employment becomes available and before otherpersons are hired for such work.64Iwill further recommend that the Respondent be ordered to make whole theabove-named discriminatees for any losses they may have suffered because of theRespondent's discrimination, by the payment to each of them of a sum of moneyequal to the amount that he normally would have earned as wages from the date ofsuch discrimination to the date of the offer of reinstatement, or placement on apreferential list, as the case may be, less his net earnings during said period, thebackpay to be computed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company.65As it is possible, however, that one ormore of these discriminatees might have been laid off during part of the backpayperiod even if Respondent had not engaged in any unfair labor practice, this possi-bility should be taken into consideration in determining the amount of backpaydue to these employees 68 It will also be recommended that the Respondent beordered to preserve and, upon request, make available to the Board, all payroll andother records necessary to determine the employment rights and backpay due tothese employees.In view of the nature and extent of the unfair labor practices committed, andbecause discriminatory layoffs and discharges go to the very heart of the Act, thecommission of other unfair labor practices reasonably may be anticipated. I willtherefore recommend that the Respondent be ordered to cease and desist from "ine3 See footnote 50,supra64Myers Ceramic ProductsCo , 140 NLRB 23211 90 NLRB 289. Interest at the rate of 6 percent per annum shall be added to the back-pay to be computed in the manner set forth inIsis Plumbing & HeatingCo , 138 NLRB 716.esThese determinations, as well as those which may arise in respect to reinstatement, areleft to the compliance stage of this proceeding. K & M MACHINE COMPANY, INC.103any other manner" infringing upon rights guaranteed to employees by Section 7 ofthe Act, in addition to those rights found to have been violated herein.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Desoto Lodge No. 3, International Association of Machinists and AerospaceWorkers, AFL-CIO, and the Respondent's shop committee or union, are labororganizations within the meaning of Section 2(5) of the Act.2.K & M Machine Company, Inc., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.3.The following employees constitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees employed by the Respondent at itsMemphis plant, excluding all office clerical employees, professional and technicalemployees, watchmen, guards, and supervisors as defined in the Act.4.At all times since July 15, 1965, Desoto Lodge No. 3, International Associa-tion of Machinists and Aerospace. Workers, AFL-CIO, has been the exclusiverepresentative of all the employees in the aforesaid unit for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment.5.By refusing on-July 30, 1965, and thereafter, to bargain with Desoto LodgeNo. 3, International Association of Machinists and Aerospace Workers, AFL-CIO,as the exclusive representative of its employees in the appropriate unit, the Respond-ent has engaged and is engaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By discouraging membership in a labor organization through discrimination inemployment,the Respondent has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(3) of the Act.7.By initiating, sponsoring, dominating, and interfering with the formation andoperation of, and contributing financial and other support to, the shop committeeor union,the Respondent has engaged and is engaging in unfairlaborpracticeswithin the meaning of Section 8(a)(2) ofthe Act.8.By the foregoing unfair labor practices,and by coercivelyinterrogatingemployees regarding their union membership, activities,and sympathies,threateningto close the plant if the employees chose to be represented by a union, promisingand granting wage increases,promoting an employee to foreman,all to discourageemployees from continuing their membership in or support of the Union, and byassembling and detaining employees after hours for the purpose or with the fore-seeable consequence of preventing or impeding their attendance at a union meeting,the Respondent has interfered with, restrained, and coerced its employees in theexercise of their rights under Section7 of the Act,and has engaged and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.9.The unfair labor practices enumerated above are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings offactand conclusionsof law,and uponthe entire record in this case,I recommendthat the Respondent K & M MachineCompany,Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from:'(a) Discouraging membership in and activities on behalfof Desoto Lodge No. 3,International Association of Machinistsand Aerospace Workers, AFL-CIO, or anyother labor organization of its employees, by laying off, discharging, or refusingto reinstate any employees,or in any othermanner discriminating in regard to hireor tenure of employment,or any term or condition of employment.(b)Dominating or interfering with the formation or administration of, or con-tributing financial or other support or assistanceto, the shop committeeor union,or any otherlabor organization of its employees.(c) Coercivelyinterrogating employees regarding their unionactivities and sym-pathies,threatening employees with closure of the plantor other reprisals forengaging in unionactivity,or promising'or granting wage increases or promotionsto employees in order to discourage their activitiesin support of Desoto Lodge 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 3, International Association of Machinists and Aerospace Workers, AFL-CIO,or any other labor organization.(d)Refusing to bargain collectively concerning rates of pay, wages,hours ofemployment,or other terms and conditions of employment,with Desoto LodgeNo. 3, International Association of Machinists and Aerospace Workers, AFL-CIO,as the exclusive representative of its employees in the following appropriate unit:All production and maintenance employees employed by the Respondent at itsMemphis, Tennessee, plant, excluding all office clerical employees,professional andtechnical employees, watchmen,guards and supervisors as definedin the Act.(e) In any other manner interfering with,restraining,or coercing employees inthe exercise of their right to self-organization,to form labor organizations,to joinor assist Desoto Lodge No. 3, International Association of Machinists and Aero-spaceWorkers,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities.2.Take the following affirmative action to effectuate the policies of the Act:(a)Upon request,bargain collectively with Desoto Lodge No. 3, InternationalAssociation ofMachinists and Aerospace Workers,AFL-CIO,as the exclusiverepresentative of all the production and maintenance,employees employed at theRespondent's Memphis, Tennessee, plant, excluding all office clerical employees, pro-fessional and technical employees,watchmen,guards, and superviors as defined inthe Act, with respect to rates of pay,wages, hours of employment,and other termsand conditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Permanently withdraw from the shop committee or union, or any successorthereto, all recognition as representative of any of Respondent's employees fortreating or dealing with Respondent in respect to grievances, wages, earnings, orother terms and conditions of employment, and completely disestablish it as suchrepresentative.(c)Offer Alvin C. Maynard, W. T. Avant, Everett W. Weir, Charles J. Hobbs,Charles R. Tapley, John L. Sullivan, Cecil McFall, Charles Goss, and John E. Fort-wengler, to the extent it has not already done so, immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges previously enjoyed, and make them wholefor any loss of pay them may have suffered as a result of the discrimination againstthem in the manner provided in "The Remedy" section of this Decision.(d) Preserve and upon request, make available to the Board or its agents allpayroll and other records as set forth in "The Remedy" section of this Decision.(e)Notify Alvin C. Maynard, W. T. Avant, Everett W. Weir, Charles J. Hobbs,Charles R Tapley, John L. Sullivan, Cecil McFall, Charles Goss, and John E. Fort-wengler, if presently serving in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended, after dis-charge from the Armed Forces.(f) Post at its plant in Memphis, Tennessee, copies of the attached notice marked"Appendix." 67 Copies of said notice, to be furnished by the Regional Director forRegion 26, after being duly signed by Respondent, shall be posted by it for aperiod of 60 consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(g)Notify the Regional Director for Region 26, in writing, within 20 days fromthe date of the receipt of this Decision, what steps it has taken to comply herewith.6867 In the event, that this Recommended Order is adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" is the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."° In the event that this Recommended Order is' adopted by the, Board— this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." K & M MACHINE COMPANY, INC.105APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of DesotoLodge No. 3, International Association of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization, by laying off, discharging, orrefusing to reinstate any of our employees, or in any other manner discrim-inating against our employees in regard to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT recognize, treat, or deal with the shop committee or union, orany successor thereto in respect to grievances, wages, or terms or conditions ofemployment, and WE WILL permanently withdraw all recognition from saidcommittee or union, or successor thereto, as representatives of any of ouremployees in respect to such matters, and WE WILL completely disestablish it.WE WILL NOT coercively interrogate or poll our employees regarding theirunion membership, activities, or sympathies, threaten them with plant closureor other reprisals for engaging in union activity, or grant wage increases orpromotions to discourage our employees from joining, remaining members of,or assisting Desoto Lodge No. 3, International Association of Machinists andAerospace Workers, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Desoto Lodge No. 3, International Associationof Machinists and Aerospace Workers, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all such activity.WE WILL offer Alvin C. Maynard, W. T. Avant, Everett W. Weir, CharlesJ.Hobbs, Charles R. Tapley, John L. Sullivan, Cecil McFall, Charles Goss,and John E. Fortwengler, to the extent we have not already done so, immedi-ate and full reinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privileges previouslyenjoyed, and make them whole for any loss of pay suffered as a result of thediscrimination against them.WE WILL notify Alvin C. Maynard, W. T. Avant, Everett W. Weir, CharlesJ.Hobbs, Charles R. Tapley, John L. Sullivan, Cecil McFall, Charles Goss,and John E. Fortwengler, if presently serving in the Armed Forces of theUnited States, of their right to full reinstatement upon application in accord-ance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.WE WILL upon request, bargain collectively with Desoto Lodge No. 3, Inter-national Association of Machinists and Aerospace Workers, AFL-CIO, as theexclusive representative of all employees in the bargaining unit describedbelow, concerning rates of pay, wages, hours of employment, and other termsand conditions of employment, and if an understanding is reached, embody itin a signed agreement. The bargaining unit is:All production and maintenance employees employed by us at ourMemphis plant, excluding all office clerical employees, professional andtechnical employees, watchmen, guards and supervisors as defined in theAct.K & M MACHINE COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee 38103, Tele-phone 534-3161.